Order unanimously, modified, without, costs, to the extent of staying, all proceedings including the service, of the amended complaint pending, the determination of the accounting proceedings, and otherwise affirmed, except such proceeding as may be necessary to maintain the status quo of the escrow fund. See companion appeals (Delaney v. Gould, 6 A D 2d 1010). It may well be that the action for an accounting may determine all the claim of the plaintiffs with- reference to the. escrow fund. Order unanimously affirmed, without costs. *1011No opinion. Concur—Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.